           Entered on Docket October 18, 2019

                                                             Below is the Order of the Court.
 1

 2                                                          _____________________
                                                            Mary Jo Heston
 3                                                          U.S. Bankruptcy Judge
                                                            (Dated as of Entered on Docket date above)
 4

 5

 6                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
     ________________________________________________________________
                   WESTERN DISTRICT COURT OF WASHINGTON
 7

 8
     Re:
 9                                                            In Chapter 13 Proceeding

10                                                            No. 11-41388-MJH
     Richard Handsaker
11   Sandra Vandraiss                                         ORDER REOPENING CASE
                    Debtor(s)                                 AVOIDING JUDGMENT LIEN
12                                                            AND RECLOSING CASE
      ______________________________
13
        It is ORDERED that the case be reopened and that the judgment lien of the following
14
     creditor be and hereby declared null and void with respect to the property commonly known as
15

16   3131 403rd St E Eatonville, WA 98328:

17                 (A)        Chase Bank USA, NA vs. Richard Handsaker and Doe I, and their marital

18                               community composed thereof, Pierce County Superior Court, State of
19
                                 Washington, Case No. 10-2-14751-4, filed November 5, 2010 Judgment No.
20
                                 11-9-01180-2 entered January 28, 2011, in the amount of $19,295.01.
21
             The debtors have received their discharge in this case and the case may be reclosed in 20 days
22
             from the date of this order.
23
                                                /// end of order ///
24
     Presented by:
25
     /s/Ellen Ann Brown
     ELLEN ANN BROWN WSBA #27992
     Attorneys for Debtor(s)
